PER CURIAM.
This cause came on to be heard on the appeal of the plaintiff below from a final judgment, directing a verdict in favor of the defendant and against the plaintiff, of no cause of action; and the cause having been duly considered upon the record, briefs and oral argument, the court is of the opinion that there was no error committed by the district court in directing a verdict for the defendant below, inasmuch as any and all oral agreements alleged to have been made between the plaintiff and the defendant were merged into an agreement in writing entered into between them on February 28, 1940, which created no legal obligation shown by any evidence adduced to have been breached by the defendant; wherefore, the judgment of the district court is affirmed.